Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 1 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
) CRIMINAL NO. 3:18-23
v. )
) JUDGE KIM R. GIBSON
ANTHONY E. GRAY, )
)
Defendant. )
MEMORANDUM OPINION

 

Before the Court is the Motion to Suppress Evidence (ECF No. 70) filed by
Defendant Anthony E. Gray. The United States filed a Response in Opposition. (ECF No.
75) The Court held a suppression hearing on August 24, 2020, and the parties submitted
post-hearing briefs. (ECF Nos. 93, 98, 103) Accordingly, the Motion is ripe for disposition.
For the following reasons, the Motion to Suppress Evidence is DENIED.

I. Background and Procedural History

This case arises from a tip by a confidential informant and a traffic stop for failing
to use a turn signal, leading to a search of the vehicle in which Gray was a passenger and.
crack cocaine being found inside of Gray’s backpack. Gray was subsequently charged with
one count of possession with the intent to distribute twenty-eight grams or more of a
mixture and substance containing a detectable amount of cocaine base, in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(B)(ii). (ECF No. 1)

On March 9, 2020, Gray filed the instant Motion to Suppress Evidence (ECF No. 70)
requesting that the Court “suppress all evidence and fruits of evidence obtained following

an unlawful seizure of him[self].” (Id. at 1) On March 30, 2020, the United States filed a
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 2 of 37

Response in Opposition to the Motion to Suppress Evidence. (ECF No. 75) The Court held
a suppression hearing on August 24, 2020. (ECF No. 89) At the suppression hearing, the
Government presented the testimony of Officer Bobby Andrews and a video with audio of
Gray recorded after Gray was placed under arrest while he was in the back of a police
vehicle. (ECF No. 90; Gov. Ex. 1) Gray did not present any witnesses but presented two
photographs, one depicting the location where the alleged traffic violation occurred and
the other depicting the location where the vehicle he was a passenger in was pulled over
and where the search occurred. (Def. Exs. A, B) Following the suppression hearing, Gray
filed a post-hearing brief (ECF No. 93), the Government filed a brief in opposition (ECF No.
98), and Gray filed a reply brief (ECF No. 103).

In his motion, Gray makes two principal arguments for why the fruits of the search
should be suppressed: (1) he was subjected to an unlawful seizure when Johnstown Police
Officer Bobby Andrews conducted a traffic stop of the vehicle in which he was a passenger
without reasonable suspicion to believe that a traffic violation had occurred; and (2) in the
alternative, his seizure was unconstitutionally prolonged beyond the time necessary to
resolve the traffic violation. (Id. at 5~6) The Government counters that there was reasonable
suspicion to believe that a traffic violation had occurred and, in any event, Officer Andrews
had reasonable suspicion to conduct a Terry stop even without a traffic violation based upon
the confidential informant’s tip. (ECF No. 98) In his reply, Gray contends that there was
no reasonable suspicion prior to the traffic stop that he was engaged in any criminal

activity.
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 3 of 37

II. Findings of Fact
The Court makes the following findings of fact based on the evidence and testimony
presented at the suppression hearing on August 24, 2020.

A. Officer Bobby Andrews

1. At the time of the incident giving rise to this case, Officer Bobby Andrews was a
Patrolman with the Johnstown Police Department.?, (ECF No. 90 at 4:24-5:4)

2. Prior to his employment with the Johnstown Police Department, Officer Andrews
completed an associate’s degree and graduated from the Municipal Police Officers
Education and Training Course (“MPOETC”) (ie, the Commonwealth of
Pennsylvania’s Police Academy). (Id. at 5:8-17)

3. As part of MPOETC, Officer Andrews received training on the Pennsylvania Motor
Vehicle Code and passed a certification exam to demonstrate his proficiency in the
Pennsylvania Motor Vehicle Code and other police functions. (Id. at 5:18-6:3)

4. Officer Andrews began working as a Patrolman for the Johnstown Police
Department in June 2017. (Id. at 6:12-14)

5. In addition to being a Patrolman, Officer Andrews was a member of the Cambria
County Drug Task Force, the Attorney General’s Drug Task Force, and the Federal

Bureau of Investigation’s Safe Streets Task Force. (Id. at 6:6-10)

 

1 The transcript of the suppression hearing is docketed at ECF No. 90.

2 Since March 27, 2020, Officer Andrews has been employed by the Department of Veterans Affairs
as a Federal Police Officer. (ECF No. 90 at 4:16-22)

3.
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 4 of 37

10.

11.

12.

As a Patrolman with the Johnstown Police Department, Officer Andrews conducted
hundreds of traffic stops for a variety of Pennsylvania Motor Vehicle Code
infractions. (Id. at 7:4-8:1)

Officer Andrews has participated in hundreds of motor vehicle searches. (Id. at 8:2-
10)

Officer Andrews has participated in hundreds of investigations involving narcotics.
(Id. at 8:22-25)

Officer Andrews has participated in numerous investigations involving the use of a
confidential informant (“CI”) and would interact with CIs on a daily basis. (Id. at
8:17-21, 9:1-5)

Tip from a Confidential Informant

At around 6:00 p.m. on July 10, 2018, a CI called Officer Andrews directly on his cell
phone and informed him that a black male named Anthony Gray would be arriving
in Johnstown that day from Philadelphia by Amtrak train and that he would have
“work” on him. (Id. at 12:23-13:10, 13:16-18)

Officer Andrews knew the Cl’s identity, the CI had previously provided
information to Officer Andrews, and prior information provided by the CI had
proven reliable and had been corroborated. (Id. at 13:19-14:13)

Officer Andrews, knew, based on his familiarity with this CI, that the term “work”

referred to narcotics. (Id. at 13:12-15)
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 5 of 37

13.

14.

15,

16.

17,

18.

19.

20.

21.

Surveillance and Purported Traffic Violation

After receiving the CI’s tip, Officer Andrews left the police station to conduct
surveillance on the Amtrak station in Johnstown. (Id. at 14:15-21)

Officer Andrews was in a marked police cruiser and he positioned it along the 200
block of Washington Street where he could see trains arriving and departing the
station as well as see people exiting the station area. (Id. at 14:22-15:15, 44:13-21)
The Amtrak station was several hundred feet away and across the river from where
Officer Andrews was parked in his police cruiser. (Id. at 43:21—25)

It was still light outside and, from his position, Officer Andrews could observe the
general physical features of individuals leaving the train station. (Id. at 15:3-15)
Officer Andrews was having difficulty identifying people from his vantage point,
so he began to move his police cruiser closer to the Amtrak station. (Id. at 44:22-
45:9)

As Officer Andrews began to move his police cruiser closer, he observed an
individual matching the description of Gray exiting the train station and getting into
a Suzuki SUV shortly after a train had arrived at the station. (Id. at 15:9-21, 45:3-13)
At that time, Officer Andrews was not one-hundred percent certain that the person
matching the description of Gray was, in fact, Gray. (Id. 45:10—22)

Officer Andrews began to follow the SUV. (Id. at 15:22-23)

The SUV went over the bridge on Walnut Street and, as it passed through the

intersection of Walnut Street and Washington Street, Officer Andrews confirmed
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 6 of 37

22.

23.

24.

25.

26.

27.

28.

29.

that the individual in the passenger seat matched the description of Gray. (Id. at
15:25-16:6, 45:2-6)

Officer Andrews followed the SUV as it proceeded on Walnut Street and when it
turned left onto Main Street. (Id. at 16:3-14)

The SUV pulled into a metered, parallel parking stall before the intersection of Main
Street and Market Street, near a Subway restaurant. (Id. at 16:14-17; Def. Ex. A)
Officer Andrews then passed the SUV and turned right onto Market Street. (ECF
No. 90 at 16:16-18)

As Officer Andrews turned right onto Market Street, he was able to look through
the front windshield of the SUV and positively identify Gray sitting in the passenger
seat. (Id. at 16:17-20)

Officer Andrews then circled around and parked on Main Street around a block
behind the SUV where he could observe it. (Id. at 17:9-17)

Officer Andrews observed a female exit the driver's seat of the SUV and go into the
Subway, then exit Subway a few minutes later and get back into the driver's seat of
the SUV. (Id. at 17:14-19)

Traffic Stop and Search

Officer Andrews then observed the SUV merge left onto Main Street without using
a turn signal. (id. at 17:21—-25, 18:2-10)

Officer Andrews believed that a turn signal was required to merge onto Main Street

from the parking stall. (id. at 17:21-18:10)
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 7 of 37

30.

31.

32.

33.

34,

35.

36.

37.

Officer Andrews activated his lights to conduct a traffic stop of the SUV. (Id. at
17:25-18:1, 18:11-13)

The SUV pulled into a parking stall on Main Street shortly beyond Subway. (Id. at
18:17-24)

After the vehicle pulled over, and as Officer Andrews informed the dispatcher of
the traffic stop, Gray exited the vehicle and walked toward a smoke shop. (Id. at
19:5~10)

Officer Andrews observed that the smoke shop was “clearly closed,” exited his
police cruiser, and ordered Gray to get back into the SUV “numerous times.” (Id. at
19:11-17, 20:9-10, 53:19-23, 54:18-7)

Officer Andrews had his hand on his side arm when he yelled at Gray and ordered
him to get back into the car. (Id. at 55:2-11)

Gray complied and got back into the SUV. (Id. at 19:11-17, 20:2-5)

Once Gray was back inside the SUV, Officer Andrews immediately approached the
passenger side of the vehicle and advised Gray not to get out of a car during a traffic
stop and told Gray multiple times that Gray was making him “nervous.” (Id. at
20:4-12, 59:6:-10)

Officer Andrews and Gray recognized each other from a previous encounter on May

15, 2018. Ud. at 59:13-17)
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 8 of 37

38.

39,

40.

41.

42.

43.

44,

45,

46.

Gray was “very shaky” when interacting with Officer Andrews and he explained
that he got out of the vehicle because he was going to the smoke shop. (Id. at 20:6—
12)

Officer Andrews requested permission from Gray to conduct a pat-down of his
person, to which Gray gave permission. (Id. at 20:18—-22)

Officer Andrews confirmed through the pat-down that Gray did not have a firearm
or drugs on his person. (Id. at 20:22-23, 60:13-61:2)

Officer Andrews then informed Gray that he was being detained, handcuffed him,
and directed him to sit on the curb. (id. at 20:23-32:1, 61:3-9)

Officer Andrews then turned his attention to the driver of the vehicle and informed
her why he had pulled her over. (Id. at 20:25-21:8)

Officer Andrews asked the driver for permission to search the vehicle and she gave
permission to search the vehicle. (Id. at 21:9-22)

However, in giving consent, the driver of the vehicle specifically stated that bag on
the passenger seat floor was not her bag and that it belonged to Gray. (Id. at 21:20-
22:3)

Officer Andrews asked the driver to exit the vehicle and she complied. (Id. at 21:18—
19)

Officer Andrews picked up the bag, asked Gray if the bag was his, and Gray

confirmed that the bag belonged to him. (Id. at 22:4-9)
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 9 of 37

47,

48.

49,

50.

51.

52.

53.

54,

5D.

56.

Officer Andrews asked Gray what was in the bag and whether he could search it.
(Id. at 22:10-12)

Gray stated “go ahead, that’s my snacks.” (Id. at 22:9-12)

Officer Andrews opened the bag and inside the bag he found drinks, Swedish Fish,
other candy, and several bags of chips. (Id. at 22:13-18)

One bag of chips had been previously opened and, when Officer Andrews opened.
the bag, he observed two large disks of suspected crack cocaine. (Id. at 22:18-22)
Officer Andrews then informed Gray that he was under arrest and placed him in
the backseat of his police cruiser. (Id. at 22:22—25)

Prior Relationship Between Gray and Officer Andrews

On May 15, 2018, Officer Andrews was dispatched to the area near Solomon Homes
in Johnstown to follow up on a call placed to 911. (Id. at 9:19-22, 34:5-9)

The person who had called 911 told the dispatcher that he had been chased by a
“light-skinned black male with a firearm” wearing a white T-shirt (Id. at 9:20-22,
34:14-17)

Officer Andrews arrived outside of Caps Bar near Solomon Homes and observed a
light-skinned black male, later identified as Gray, talking on the phone, and
apparently looking for something on the ground. (Id. at 10:2-8, 35:7-14)

Officer Andrews stopped Gray and searched him. (Id. at 110:17-19, 35:15-18)
Officer Andrews recovered a handgun, approximately $500 in cash (mostly in $20

bills), and a cellular phone. (Id. at 10:20-21, 11:25-12:5)
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 10 of 37

57.

58.

59.

60.

61.

62.

63.

Officer Andrews found a baggie corner of suspected crack cocaine on the sidewalk
in the area. (Id. at 10:22-10:25)

Officer Andrews interviewed the alleged victim, who stated that he and Gray got
into an altercation after he refused to pay Gray for heroin that he had purchased
from Gray because the alleged victim did not like the heroin and, thereafter, the
alleged victim punched Gray in the face and ran away.’ (Id. at 11:4-9, 37:4-12)

The alleged victim informed Officer Andrews that the altercation was the result of
“a heroin deal gone bad” (Id. at 37:9-12)

The alleged victim declined to be a victim in the case, so no charges were filed with
regard to the altercation. (Id. at 11:6-9)

Gray was placed under arrest, handcuffed, and transported to the Johnstown Police
Department for processing. (Id. at 12:15—-20)

Upon further investigation, Officer Andrews learned that Gray was the registered
owner of the firearm, he was not a convicted felon, and Gray possessed a license to
carry a concealed firearm in Pennsylvania. (Id. at 11:10-14, 38:11-18)

Gray was released pending an investigation, but his firearm and the approximately

$500 in cash found on him were not returned to him. (Id. at 39:1-4)

 

3 On direct examination, Officer Andrews initially stated that Gray punched the alleged victim in
the face, but on cross-examination, after reviewing his report, Officer Andrews corrected himself
and stated that both the alleged victim and Gray stated that the alleged victim punched Gray in the
face. (ECF No. 90 at 37:4-8) The record is not clear as to what else transpired during the
altercation that lead the alleged victim to call 911.

-10-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 11 of 37

TH.

64.

65.

66.

67.

68.

69.

Gray was not charged with a crime as result of the incident on May 15, 2018. (Id. at
38:21-25)

Parking Stall

Main Street is in the vicinity of the parallel parking stall where the Suzuki SUV was
parked and is a one-way street with parking available on both the right and left sides
of the street. (ECF No. 90 at 48:6-12; Def. Ex. A)

There are two traffic lanes on Main Street. (Def. Exs. A, B)

The parking stalls on Main Street are marked using white paint and there is a traffic
meter at each parking stall. (ECF No. 90 at 48:9-12; Def. Ex. A)

There is a sidewalk along both sides of Main Street that juts-out approximately one
car-length at various intervals into the parallel parking lanes on both sides of the
Main Street. (Def. Exs. A, B)

On account of the sidewalk jutting out into Main Street, a vehicle parked in a
parking stall could only travel for a short distance—several car lengths—before
encountering the sidewalk directly in front of a vehicle. (Def. Exs. A, B)
Conclusions of Law

Gray raises three grounds for suppression of the physical evidence seized as a result

of the traffic stop on July 10, 2018. First, he contends that Officer Andrews did not have a

reasonable suspicion based upon the confidential informant’s tip and his previous

interactions with Gray to believe that Gray was involved in criminal activity to justify the

traffic stop. Second, he contends that Officer Andrews did not have a reasonable suspicion

-11-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 12 of 37

to believe that a traffic violation had occurred because use of a signal was not required to
exit the parking stall. Third, Gray contends that, even if officer Andrews had a reasonable
suspicion to believe that a traffic violation had occurred, Officer Andrews detained Gray
beyond the time necessary to complete the purpose of the traffic stop.
A. Reasonable Suspicion for the Traffic Stop as a Terry Stop
1. The Parties’ Arguments

The Government argues that the traffic stop of the Suzuki SUV was permissible as
a Terry stop because Officer Andrews had reasonable suspicion to believe that Gray was
involved in criminal activity. (ECF No. 98 at 16-18) The Government argues that Officer
Andrews’s reasonable suspicion was based on: (1) the confidential informant’s tip; (2) the
confidential informants tip being corroborated by Gray arriving at the Amtrak station; and
(3) the circumstances of Officer Andrews’s prior interaction with Gray. (Id.)

Gray contends that none of the grounds cited by the Government are sufficient to
support a reasonable suspicion that he was involved in criminal activity. (ECF No. 103 at
9-13) First, he argues that the previous encounter between Officer Andrews and himself
does not support a reasonable suspicion because, through that interaction, Officer Andrews
learned that Gray was not a convicted felon, had a valid concealed carry permit, and the
drugs recovered in the vicinity were a different substance than what he was alleged to have
been selling. (Id. at 10-11) Second, Gray contends that the confidential informant’s tip was
insufficiently detailed. (Id. at 11-13) Third, Gray argues that the only corroboration of the

confidential informant’s tip was that he arrived at the Amtrak station which is slight and

-12-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 13 of 37

not probative. (Id.) Gray also argues that him appearing “shaky” does not give rise to
reasonable suspicion and that, even if Officer Andrews had reasonable suspicion to stop
and pat him down for a firearm, such suspicion dissipated when the pat down revealed no
firearm or contraband on his person. (Id. at 20-21)

2. Legal Standard

Reasonable suspicion requires a “reasonable, articulable suspicion that criminal
activity is afoot.” United States v. Hester, 910 F.3d. 78, 84 (3d Cir. 2018) (quoting Illinois v.
Wardlow, 528 U.S. 119, 123 (2000)). It requires less than probable cause but more than a mere
hunch. Navarette v. California, 572 U.S. 393, 397 (2014). Reasonable suspicion is evaluated
under the totality of the circumstances. United States v. Navedo, 694 F.3d 463, 468 (3d Cir.
2012).

Information relayed to the police by an informant can support a Terry stop if the
communication “possessed sufficient indicia of reliability, when considering the totality of
the circumstances” United States v. Brown, 448 F.3d 329, 250 (3d Cir. 2006) (quoting United
States v. Nelson, 284 F.3d 472, 481 (3d Cir. 2002)). When a Terry* stop is based on a tip
provided by an informant, a court must scrutinize the informant’s “’veracity, reliability,
and basis of knowledge’ to determine whether the information relied upon by the police
was sufficient to establish reasonable suspicion for the stop.” United States v. Johnson, 592
F.3d 442, 449 (3d Cir. 2010) (quoting United States v. Torres, 534 F.3d 207, 210 (3d Cir. 2008)).

A court is to consider several factors in assessing the reliability of an informant’s tip: (1)

 

4 Terry v. Ohio, 392 US. 1 (1968).
-13-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 14 of 37

whether the information was provided to the police in a face-to-face interaction, allowing
an officer to assess directly the informant’s credibility; (2) whether the informant can be
held responsible if the allegations are untrue; (3) whether the information would not be
available to the ordinary observer; (4) whether the informant has recently witnessed the
criminal activity at issue; and (5) whether the informant’s information accurately predicts
future activity. Id. Although all of these factors are relevant to the analysis, no one factor
is dispositive or necessary to render an informant’s tip reliable. Id.

Courts give greater weight to tips from known informants than anonymous
informants. See Florida v. J.L., 529 U.S. 266, 270 (2000); United States v. Cephas, 808 F. App’x
122, 124 (3d Cir. 2020). This is because the reputation of a known informant can be assessed,
and a known informant can be held responsible if the allegations turn out to be fabricated.
J.L., 529 U.S. at 270.

An informant who accurately predicts the future behavior of a person demonstrates
a “special familiarity with [that person’s] affairs,” which implies that the informant has
“access to reliable information about that individual’s illegal activities.” Alabama v. White,
496 U.S. 325, 332 (1990). While an informant who is “proved to tell the truth about some
things is more likely to tell the truth about other things, ‘including the claim that the object
of the tip is engaged in criminal activity,” Navarette, 572 U.S. at 398 (quoting White, 496 US.
at 331), the Supreme Court has also cautioned that “[k]nowledge about a person’s future

movements indicates some familiarity with that person’s affairs, but having such

-14-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 15 of 37

knowledge does not necessarily imply that the informant knows, in particular, whether that
person is carrying hidden contraband,” J.L., 529 U.S. at 271.
3. Analysis

Officer Andrews testified that: (1) he knows the identity of the confidential
informant and knew the confidential informant’s identity at the time of the tip; (2) the
confidential informant called Officer Andrews on his cell phone; (3) the confidential
informant had previously provided information to Officer Andrews about narcotics; and
(4) information previously provided by the confidential informant had been corroborated.
(ECF No. 90 at 12:23-14:13)

With regard to the first factor, the tip here was made telephonically, not during a
face-to-face interaction. Thus, Officer Andrews’s ability to “assess directly the informant’s
credibility” was more limited than if the interaction had been in person. Johnson, 592 F.3d
at 449. But this factor is not particularly probative where law enforcement knows the
identity of the informant and previous tips provided by the informant had been
corroborated. See Johnson, 592 F.3d at 449 (finding that a tip not being made face-to-face
was insignificant where the informant gave her name, telephone number, and the address
of her home to law enforcement); see also J.L., 529 U.S. at 270 (contrasting an anonymous tip
with a tip from a known informant “whose reputation can be assessed and who can be held
responsible if her allegations turn out to be fabricated”).

The second factor—whether the informant can be held responsible if the allegations

are untrue—strongly supports the veracity and reliability of the tip and informant. Officer

-15-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 16 of 37

Andrews knew the identity of the confidential informant and had an ongoing relationship
with the confidential informant in which the confidential informant provided information
to Officer Andrews. Thus, the confidential informant could be held responsible if the tip
ultimately proved false. See J.L.,529 U.S. at 270.

The third factor—whether the information would not be available to the ordinary
observer—also supports the veracity and reliability of the tip and the informant’s basis of
knowledge. An ordinary observer would not have known that Gray would be travelling
from Philadelphia to Johnstown by train on a specific day or that he would have drugs in
his possession. After receiving the tip, Officer Andrews conducted surveillance and
confirmed some aspects of the tip when he observed Gray arrive at the Amtrak station in
Johnstown immediately after the train from Philadelphia arrived. But the Supreme Court
has stated that while “knowledge about a person’s future movements indicates some
familiarity with that person’s affairs, [] having such knowledge does not necessarily imply
that the informant knows, in particular, whether that person is carrying hidden
contraband.” J.L.,529 U.S. at 271. This comment was made by the Court when discussing
its prior opinion in White, a case that the Court stated was a “close case” but nonetheless
found corroboration of an individual’s movements sufficient. J.L., 549 U.S. 270-71
(discussing White, 496 U.S. at 325).

The Supreme Court’s opinion in Alabama v. White is instructive here. In White, the
police received an anonymous tip that a woman was carrying cocaine and the tipster stated

that, at a specified time, a woman would: leave an apartment building alone, carrying a

-16-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 17 of 37

brown attaché case, get into a car matching a particular description, and drive to a particular
motel. White, 496 U.S. at 327. The police conducted surveillance of the apartment and
observed a woman matching the description leave the apartment building at the specified
time, not carrying anything in her hands, get into a car matching the description, and drive
toward the motel. The police followed her as she drove toward the motel and pulled her
over just short of the motel. Id.. The Court concluded that it was only after the woman acted
in accordance with the tip that there were sufficient indicia of reliability. Id. at 332. The
Court stated that “[b]ecause only a small number of people are generally privy to an
individual’s itinerary, it is reasonable for police to believe that a person with access to such
information is likely to also have access to reliable information about that individual’s
illegal activities.” Id. The Court concluded “[w]hen significant aspects of the caller's
predictions were verified, there was reason to believe not only that the caller was honest
but also that he was well informed, at least enough to justify the stop.” Id.

Here, as in White, predictions about an individual’s future itinerary were made and
those predictions were verified. Gray arrived in Johnstown on the Amtrak train from
Philadelphia on the date the informant predicted. This is less detailed than the tip provided
in White. However, unlike in White, the confidential informant was not anonymous but was
known to Officer Andrews, had previously provided information to Officer Andrews, and
some of the previously provided information had been verified. Therefore, although White
was a “close case,” the circumstances here are not as close as the circumstances there. The

information and predictions made by the confidential informant were not the type of

-17-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 18 of 37

information known to an ordinary observer, and only a person privy to Gray’s itinerary
would have been able to predict his arrival at the Amtrak station.

The fourth factor—whether the informant has recently witnessed the criminal
activity at issue—is largely inapplicable to the circumstances here. The confidential
informant was providing information about the future, not about an incident that had
already occurred. Cases in which this factor is given weight are those in which the person
providing the information observed the incident first hand, versus relaying second or third
hand information. See Brown, 448 F.3d at 249-50; United States v. Valentine, 232 F.3d 350, 354
(3d Cir. 2000). Where the tip is about future conduct, this factor is of little relevance or
applicability.

The fifth factor—whether the informant’s information accurately predicts future
activity —supports the reliability of the tip. The tip accurately predicted the future. The
confidential informant stated that: (1) a black male (2) named Anthony Gray (3) was coming
to Johnstown (4) via Amtrak (5) from Philadelphia (6) on a specific day. (ECF No. 90 at
3924-40:7) Officer Andrews confirmed this information and these predictions by
conducting surveillance of the Amtrak station and subsequently following the SUV and
making a positive identification that the individual was, in fact, Gray.

After reviewing the factors, with the purpose of evaluating the confidential
informant’s “veracity, reliability, and basis of knowledge” the Court finds that, considering
the totality of the circumstances, the confidential informant’s tip, bolstered by Officer

Andrews’s independent corroboration of some of its predictions of the future, was

-18-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 19 of 37

sufficiently reliable to provide Officer Andrews with reasonable suspicion that Gray was
involved in criminal activity. Johnson, 592 F.3d at 449.

Gray’s actions after the traffic stop only serve to buttress Officer Andrews’s
reasonable suspicion. Officer Andrews recognized Gray from a prior incident where a
witness stated that Gray had sold him drugs. (ECF No. 90 at 59:13-17) Officer Andrews
observed that Gray was “very shaky” and his statement that he was going into a smoke
shop did not make sense, as it was clearly closed. (ECF No. 90 at 19:5-10, 20:6-12) See
Nelson, 284 F.3d at 477 (stating that “nervous, evasive behavior is a pertinent factor in
determining reasonable suspicion” (quoting Wardlow, 528 U.S. at 124)).

The pat-down of Gray revealing no contraband did not dissipate Officer Andrew’s
reasonable suspicion. A person transporting narcotics does not necessarily keep them on
his person but may also transport them in a bag or may attempt to hide the narcotics once
alerted to an impending encounter with law enforcement. Cf. United States v. Green, 897
F.3d 173, 183 (3d Cir. 2018) (stating that “reasonable suspicion cannot be defeated by a so-
called ‘divide-and-conquer’ analysis, whereby each arguably suspicious factor is viewed in
isolation). Accordingly, the pat-down did not remove Officer Andrews’s reasonable
suspicion.

Once Officer Andrews pulled over the SUV: Gray consented to a pat-down (ECF
No. 89 at 18:20-23), the driver of the SUV consented to a search of her vehicle (Id. at 21:9-

23), and Gray consented to a search of his bag. (Id. at 21:25-22:14) See Schneckloth v.

-19-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 20 of 37

Bustamonte, 412 U.S. 218, 219 (1973). Gray does not contest that his consent was freely and
voluntarily given.

Accordingly, under the totality of the circumstances, Officer Andrews had a
reasonable suspicion that Gray was involved in criminal activity to support a Terry stop of
the SUV and, thereafter, had consent to conduct the search that resulted in Officer Andrews
seizing suspected crack cocaine from inside of the chip bag that belonged to Gray.

B. Reasonable Suspicion for the Traffic Stop

Assuming, arguendo, that Officer Andrews did not have reasonable suspicion of
criminal activity to conduct a Terry stop of the SUV, the Court considers whether Officer
Andrews had a reasonable suspicion to believe that of a traffic violation had occurred.

1. The Parties’ Arguments

Gray argues that evidence obtained as a result of the traffic stop of the Suzuki SUV
must be suppressed because Officer Andrews did not have reasonable suspicion to believe
that a motor vehicle offense occurred. (ECF Nos. 70 at 5-6; 93 at 10-17) According to Gray,
Officer Andrews did not have reasonable suspicion that the driver of the SUV had
committed a traffic violation because, under unambiguous Pennsylvania law, the driver of
the SUV was not required to use a turn signal when entering the stream of traffic from the
traffic stall. (ECF Nos. 93 at 10-17, 103 at 2-7) Further, Gray argues that, because the statute
is unambiguous, Officer Andrews’s mistaken belief that a turn signal was required could

not be objectively reasonable. (ECF No. 103 at 8-9)

-20-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 21 of 37

In response, the Government contends that Officer Andrews had a reasonable
suspicion that a violation of 75 Pa. Cons. Stat. § 3334—turning movements and required
signals—occurred when the driver of the SUV merged into the stream of traffic on Main
Street from the traffic stall without using a turn signal. (ECF No. 98 at 9-13) Further, even
if a signal was not technically required, the Government contends that Officer Andrews’s
belief that a violation of § 3334 had occurred was objectively reasonable and, thus, the traffic
stop was lawful.

2. Legal Standard

A traffic stop is a type of Terry stop, and requires a law enforcement officer have
reasonable suspicion that a traffic violation occurred. See Green, 897 F.3d at 178. “Though
reasonable suspicion is a generally undemanding standard, a police officer does have the
initial burden of providing the ‘specific, articulable facts’ to justify a reasonable suspicion
to believe that an individual has violated the traffic laws.” Delfin-Colina, 464 F.3d at 397
(quoting United States v. Cortez, 449 U.S. 411, 416 (1981)). The reviewing court must consider
the totality of the circumstances when evaluating the reasonableness of the stop, including
the “content of information possessed by police and its degree of reliability,” Navarette, 572
USS. at 397 (quoting White, 496 U.S. at 330), and “whether the ‘rational in[ferences] from
those facts reasonably warrant [the] intrusion,” Delfin-Colina, 464 F.3d at 397 (second
alteration in original) (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). Whether the police officer
had a pretextual motivation is irrelevant so long as the officer witnessed “any technical

violation of a traffic code.” United States v. Mosely, 454 F.3d 249, 252 (3d Cir. 2006). A traffic

-21-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 22 of 37

stop is a seizure of not just the driver but any occupants of the vehicle. Brendlin v. California,
551 U.S. 249, 257 (2007).

Searches and seizures based on an officer's mistake of law are valid if the mistake
of law is objectively reasonable. Heien v. North Carolina, 574 U.S. 54, 60-61, 66 (2014). As
the Supreme Court explained, “an officer may ‘suddenly confront’ a situation in the field
as to which the application of a statute is unclear—however clear it may later become.” Id.
at 66. For example, “[a] law prohibiting ‘vehicles’ in the park either covers Segways or not
... but an officer will nevertheless have to make a quick decision on the law the first time
one whizzes by.” Id. (citation omitted). In her concurring opinion, Justice Kagan explained
that, in order for a mistake of law to be objectively reasonable, the law at issue must be “’so
doubtful in construction’ that a reasonable judge could agree with the officer’s view.” Id.
at 69 (Kagan, J., concurring). Numerous courts have followed Justice Kagan’s concurrence
and required the statute to be ambiguous for a mistake of law to be objectively reasonable.
See, e.g., United States v. Diaz, 854 F.3d 197, 204 (2d Cir. 2017); United States v. Stanbridge, 813
F.3d 1032, 1037 (7th Cir. 2016); United States v. Alvarado-Zarza, 782 F.3d 246, 250 (5th Cir.
2015).

3. Analysis

The Court finds that Officer Andrews had reasonable suspicion of a traffic violation
to support the traffic stop of the Suzuki SUV. Officer Andrews executed the stop of the
Suzuki SUV based on § 3334 of the Pennsylvania Vehicle Code, which provides:

(a) General rule.—Upon a roadway no person shall turn a vehicle or move
from one traffic lane to another or enter the traffic stream from a parked

-29-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 23 of 37

position unless and until the movement can be made with reasonable safety
nor without giving an appropriate signal in the manner provided in this
section.

(b) Signals on turning and starting.—At speeds of less than 35 miles per
hour, an appropriate signal of intention to turn right or left shall be given
continuously during not less than the last 100 feet traveled by the vehicle
before turning. The signal shall be given during not less than the last 300 feet
at speeds in excess of 35 miles per hour. The signal shall also be given prior
to entry of the vehicle into the traffic stream from a parked position.

75 Pa. Cons. Stat. § 3334. The vehicle code defines “roadway” in relation to two other
terms— “highway” and “trafficway”:

“Highway.” The entire width between the boundary lines of every way

publicly maintained when any part thereof is open to the use of the public

for purposes of vehicular travel. The term includes a roadway open to the

use of the public for vehicular travel on grounds of a college or university or

public or private school or public or historical park.

“Roadway.” That portion of a highway improved, designed or ordinarily

used for vehicular travel, exclusive of the sidewalk, berm or shoulder even

though such sidewalk, berm or shoulder is used by pedalcycles. In the event

a highway includes two or more separate roadways the term “roadway”

refers to each roadway separately but not to all such roadways collectively.

“Trafficway.” The entire width between property lines or other boundary

lines of every way or place of which any part is open to the public for

purposes of vehicular travel as a matter of right or custom.
75 Pa. Cons. Stat. § 102.

Gray contends that § 3334(a)’s signal requirement for vehicles “enter[ing] the traffic
stream from a parked position” only applies to vehicles “[u]pon a roadway” and that the
parking stall in which the Suzuki SUV was parked was not “[uJpon a roadway.” (ECF No.

93 at 12-13) Therefore, he argues that use of a turn signal was not required. (Id.) There are

thus two questions that need to be answered: (1) is a parallel parking space “[u]pon a

-23-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 24 of 37

roadway; and (2) if so, was this particular parallel parking space “[u]pon a roadway” given
the unique characteristics of Main Street.

In trying to resolve these questions, the Government and Gray disagree over the
applicability of several state appellate court cases to parallel parking spots in general and
the particular facts of this case. First, in Commonwealth v. Staples, the Pennsylvania Superior
Court, in a non-precedential decision, considered whether a police officer had probable
cause to stop the defendant's vehicle after the defendant failed to use a turn signal when
turning from a parking lot onto a roadway. No. 1945 EDA 2017, 2019 WL 1530238 (Pa.
Super. Ct. Apr. 9, 2019). The court found that the parking lot from which the defendant
was turning was a trafficway and the road onto which he was turning was a roadway. Id.
at *3. The Court concluded that, under the plain meaning of the statute, “the requirement
of the use of a turn signal applies only where a car is ‘upon a roadway’ when starting the
turn.” Id. Thus, because the defendant was on a trafficway when starting the turn, he did
not violate § 3334(a). The court also found that Heien was inapplicable in this situation
because the law at issue was not ambiguous on this issue. Id. at *4.

In United States v. Jones, another court in this District considered a situation in which
the defendant had turned from a gas station parking lot onto a roadway without using a
signal. 2:18-cr-218, ECF No. 45 at 4-5 (W.D. Pa. May 30, 2019) (Ambrose, J.). The court
followed the rationale in Staples and concluded that § 3334(a) did not require the defendant
to use a signal when turning from the gas station onto a roadway. Id. at 4. As in Staples,

the court found that the statute was unambiguous so Heien did not apply. Id.

-2A-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 25 of 37

In Commonwealth v. Tillery, the Pennsylvania Superior Court, in a published
decision, concluded that § 3334(a) does not require the use of a signal when pulling into a
parking spot. 2021 PA Super 53, 2021 WL 1152409, *5—6 (Pa. Super. Ct. Mar. 26, 2021). The
court stated that the statute “does not address ‘mov[ing] out of the flow of traffic’ . . . or
require the use of a tum signal to pull into a parking place.” Id. at *5 (alteration in original).

These cases, however, are of little help to resolving the issue here. The Suzuki SUV
was not turning from a parking lot or gas station onto a roadway or exiting the stream of
traffic to park, but was entering the stream of traffic from a parallel parking space. Unlike
exiting the stream of traffic to park, § 3334(a) unequivocally addresses vehicles entering the
stream of traffic from a parked position. These cases inform but do not resolve the question
of whether a parallel parking space is upon a roadway —requiring the use of a signal to
enter the stream of traffic—or off the roadway —not requiring use of a signal to enter the
stream of traffic.

More helpful is Commonwealth v. Washington, No. 853 MDA 2018, 2018 WL 6011138
(Pa. Super. Ct. Nov. 16, 2018), another non-precedential opinion of the Pennsylvania
Superior Court, where the court found that the defendant “fail[ing] to use a turn signal as
he pulled out of a parallel parking space” was sufficient to give an officer probable cause
that the defendant had violated § 3334. Id. at*3,*3 n.4. In doing so, the court quoted § 3334
and emphasized parts of § 3334(a) which provide that: “no person shall .. . enter the traffic
stream from a parked position . . . without giving an appropriate signal in the manner

provided in this section.” Id.

-25-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 26 of 37

Washington would seem to resolve this issue. As in Washington, the Suzuki SUV was
in a “parallel parking space” and pulled out of the parking space without using a turn
signal. Id. Although a non-precedential opinion, “cannot be taken as stating Pennsylvania
lawl]... the Court is nonetheless at liberty to rely upon it as persuasive authority regarding
the thoughts and opinions of learned Pennsylvania jurists.” Schwartz v. Abex Corp., 106 F.
Supp. 3d 626, 649 n.63 (E.D. Pa. 2015).

Gray contends that, contrary to Washington, a parallel parking space is necessarily
not upon a roadway. In support of his position, Gray highlights the definitions section of
the vehicle code which, with regard to the terms “park” and “parking,” provides:

(1) When permitted, means the temporary storing of a vehicle, whether

occupied or not, off the roadway.

(2) When prohibited, means the halting of a vehicle, whether occupied or

not, except momentarily for the purpose of and while actually engaged in

loading or unloading property or passengers.

75 Pa. C.S. § 102. In particular, Gray highlights that Officer Andrews stated that the SUV
was legally parked in the parking stall and the vehicle code’s definition section provides
that parking is only permitted “off the roadway.” Id. Thus, if the SUV was parked legally
in the traffic stall, it must have been parked off the roadway.

Contrary to Gray’s interpretation, the motor vehicle code does not categorically
prohibit parking upon a roadway. For example, the motor vehicle code allows pedalcycles
to be parked “on the roadway .. . at any location where parking is allowed.” 75 Pa. Cons.

Stat. § 3509(b). Outside of a business or residence district, parking is prohibited on a

roadway, but only “when it is practicable” to park off the roadway. Id. § 3551(a). And, of

-26-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 27 of 37

course, the court in Washington necessarily must have concluded that the parallel parking
spot at issue there was upon a roadway.

Itis also worth noting that § 3334(a) introduces the term “traffic stream” as a concept
that is distinct from roadway, without defining the term. Thus, § 3334 contemplates
vehicles legally parking upon a roadway but in a location that is not in the traffic stream.
This understanding of roadway is consistent with Washington: vehicles parked in parallel
parking spaces adjacent to the stream of traffic are considered to be upon the roadway when
parked.

Accordingly, the Court finds the Pennsylvania Superior Court’s decision in
Washington persuasive and consistent with § 3334(a) and the surrounding statutory scheme.
Thus, with regard to the first question, a vehicle in a parallel parking space is “[uJpon a
roadway” and required to use a signal when “enter[ing] the traffic stream from a parked
position,” § 3334(a).°

But, even if a signal were required for other parallel parking spaces, that does not
necessarily mean that this particular parallel parking space is upon a roadway, given the
specific features of the parking stall at issue here. In particular, the parking stall here is a
marked and metered parking space and the sidewalk juts out at regular intervals in front

of and behind the parking stalls on Main Street which would prevent vehicular travel

 

5 Even if the Court and the Pennsylvania Superior Court’s decision in Washington are incorrect in
this conclusion, the statute is at the very least ambiguous and “a reasonable judge could agree with
the [Officer Andrews’s] view” so it would be an objectively reasonable mistake of law. Heien, 574
U.S, at 70 (Kagan, J., concurring).

-27-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 28 of 37

through the parking stalls even if all the parking stalls were empty. (Def. Ex. A) In other
words, the argument is that the area where the Suzuki SUV was parked was not “improved,
designed or ordinarily used for vehicular travel” and is instead specifically designed to
prevent vehicular travel.

At best for Gray, the statute is ambiguous about whether the parallel parking stall
at issue here is upon a roadway. Pennsylvania’s appellate courts have not previously
resolved the ambiguity. See Heien, 574 U.S. at 68 (noting that the statutory provision in
question had not previously been construed by the state’s appellate courts). A roadway is
“that portion of a highway improved, designed or ordinarily used for vehicular travel,
exclusive of the sidewalk, berm or shoulder.” 75 Pa. Cons. Stat. § 102. In construing
statutory language, “[w]ords and phrases shall be construed according to rules of grammar
and according to their common and approved usage.” 1 Pa. Cons. Stat. § 1903. Because
§ 3334(a) uses the disjunctive, to be part of a roadway a parking stall must only be improved
for vehicular travel, designed for vehicular travel, or ordinarily used for vehicular travel.
Parking spaces are not included in the list of parts of a highway that are excluded from
being part of a roadway. Id. § 3334(a) (stating that a roadway does not include “the
sidewalk, berm or shoulder”). With the exception of paint marking the stalls and the
sidewalk jutting into Main Street, the parking stalls appear identical to the rest of Main

Street. Thus, the area of the highway where the parking stalls are located has in some ways

 

6 A vehicle could only travel several car lengths through the marked traffic stalls before
encountering the sidewalk directly in front of the vehicle requiring the vehicle to merge into the
traffic stream to continue traveling in either direction.

-28-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 29 of 37

been improved for vehicular travel (e.g. paved) and, depending on how broadly “vehicular
travel” is construed, the parking stalls are also designed and used for vehicular travel, albeit
limited to several car lengths.

Despite the specific features of the parallel parking stall here, the Court nonetheless
concludes that the parallel parking stall was upon a roadway and § 3334's signal
requirement applied to the Suzuki SUV when entering the stream of traffic. There is
nothing in § 3334 or elsewhere in the vehicle code that would suggest that a parking meter
or a parking space being marked with lines is of any significance in determining whether a
parking space is upon a roadway. Similarly, the extensions of the sidewalk in front of and
behind the parallel parking stalls have to some degree been improved and designed for
permitting the parking space to be used for vehicular travel.

The Court further holds that it was objectively reasonable for Officer Andrews to
believe that § 3334 required that the Suzuki SUV use a signal when entering into the stream
of traffic from the traffic stall and there was reasonable suspicion justifying the traffic stop.
The Court notes that applying § 3334 to the facts and circumstances that Officer Andrews
faced in this case requires not just references to multiple sections of the vehicle code, many
of which are not models of clarity, but also applying the vehicle code to unique factual
circumstances encountered by the parallel parking spaces on this road. This is the kind of
situation that the Supreme Court in Heien considered: an officer suddenly confronting a
situation in the field where the application of the statute is unclear and the officer has to

make a quick decision on the law. See Heien, 574 U.S. 66.

-29-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 30 of 37

Therefore, because Officer Andrews had reasonable suspicion that the Suzuki SUV
violated § 3334(a), the stop of the Suzuki SUV was reasonable under the Fourth
Amendment.

C. The Extension of the Traffic Stop
1. The Parties’ Arguments

Assuming, arguendo, that the only valid basis for stopping the Suzuki SUV was the
traffic violation, Gray contends that the traffic stop was longer than necessary to resolve the
alleged motor vehicle violation and that the extension of the stop was unsupported by
reasonable suspicion to believe a non-motor-vehicle offense occurred. (ECF No. 93 at 17—
21.) According to Gray, the traffic stop was extended beyond its traffic-based purpose
because Officer Andrews did not take any steps to complete the purpose of the stop and
never issued a citation for the traffic violation. (ECF No. 93 at 19-20) Gray contends that,
instead of taking steps toward issuing a citation, Officer Andrews focused on him and
ordered him to enter and exit the vehicle, patted him down, questioned him, handcuffed
him, and informed him he was being detained. (ECF No. 93 at 19-21) Then, when Officer
Andrews turned his attention to the driver, it was not to issue a citation but to ask for
consent to search the vehicle. (Id.)

In response, the Government contends that any extension of the traffic stop was
justified because Officer Andrews had a reasonable suspicion that Gray was involved in
criminal activity and because the driver of the SUV consented to the extension of the traffic

stop. (ECF No. 98 at 20-22) The Government contends that Officer Andrews had a

-30-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 31 of 37

reasonable suspicion to believe that Gray was engaged in criminal activity prior to the
traffic stop and that Gray’s behavior during the traffic stop increased Officer Andrews’s
suspicion. (Id. at 20-21) Particularly, the Government argues that the informant’s tip and
the corroboration of that tip by Gray arriving at the Amtrak station was sufficient to support
a reasonable suspicion. (Id. at 15-18, 20) Then, Gray’s departure from the SUV and
reluctance to return to it, his nonsensical explanation why he wanted to patronize a closed
business, and his nervous demeanor magnified Officer Andrews’s reasonable suspicion.
(Id. at 20-21) Further, the Government argues that the pat-down of Gray not revealing any
drugs or other contraband does not nullify Officer Andrews’s reasonable suspicion because
the absence of such items on his person did not mean that they were not in the vehicle. (Id.
at 21-22)
2. Legal Standard

“TA] seizure that is lawful at its inception can violate the Fourth Amendment if its
manner of execution unreasonably infringes interests protected by the Constitution.”
Illinois v. Caballes, 543 U.S. 405, 407 (2005). “An unreasonable extension occurs when an
officer, without reasonable suspicion, diverts from a stop’s traffic-based purpose to
investigate other crimes.” Green, 897 F.3d at 179 (citing Rodriguez v. United States, 575 U.S.
348, 354-55 (2015)).

The analysis of whether a traffic stop was unreasonably extended involves three
separate inquiries. First, the Court must determine whether the traffic stop was extended

to facilitate the investigation of non-traffic-based crimes. Id. Second, if an extension

-31-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 32 of 37

occurred, the Court must identify the Rodriguez moment—the moment at which the stop
was “measurably extend[ed]” longer than necessary to effectuate its traffic-based purpose.
Id. (alteration in original) (quoting Rodriguez, 575 U.S. at 355). Finally, the Court determines
whether the facts known to the police officer at the Rodriguez moment were sufficient to
establish reasonable suspicion that criminal activity was afoot, justifying a prolonged stop.
Id.

The United States Supreme Court has explained that a police officer executing a
lawful traffic stop may conduct “ordinary inquiries incident to such a stop.” Caballes, 543
U.S. at 408. For example, the officer may check the driver's license, determine whether there
are outstanding warrants against the driver, and inspect the vehicle’s registration and proof
of insurance. Rodriguez, 575 U.S. at 355. Such inquiries are permissible because they serve
the purpose of the traffic stop: ensuring roadway safety. Id; Clark, 902 F.3d at 410.
However, “measures aimed at detecting criminal activity more generally,” such as a dog
sniff, cannot be performed in a way that measurably extends the stop unless the officer has
reasonable suspicion. Green, 897 F.3d at 179-80.

3. Analysis

Under Rodriguez and Green, the Court must first determine whether this traffic stop
was extended beyond the time necessary to address the traffic violations that warranted the
stop. See Rodriguez, 575 U.S. at 354; Green, 897 F.3d at 179. Gray argues that the Rodriguez
moment is when Officer Andrews immediately took steps to search Gray’s person. (ECF

No. 93 at 19) Gray contends that Officer Andrews did not have a reasonable suspicion when

-32-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 33 of 37

Officer Andrews diverted from the purpose of the traffic stop by patting him down because
Officer Andrews had not observed any contraband and the informant’s tip was merely that
Gray had “work” in his possession was insufficient. (ECF No. 93 at 19) Gray also suggests
several other potential Rodriguez moments: (1) Officer Andrews asking for permission to
search the vehicle after the pat-down revealed no firearm or contraband; (2) Officer
Andrews questioning Gray about his conduct; (3) Officer Andrews asking to search Gray’s
bag; and (A) the traffic stop itself. (Id. at 19-21)

The Court disagrees with Gray’s contention that the pat-down itself was the
Rodriguez moment. An officer may conduct a patdown of a passenger during a routine
traffic stop when there is reasonable suspicion that the individual may be armed and
dangerous. Arizona v. Johnson, 555 U.S. 323, 332 (2009); see Clark, 902 F.3d at 410 (noting that
the Court in Rodriguez found that “[t]asks tied to officer safety are also part of the stop’s
mission when done out of an interest to protect officers”). “The officer need not be
absolutely certain that the individual is armed; the issue is whether a reasonably prudent
man in the circumstances would be warranted in the belief that his safety or that of others
was in danger.” Terry, 392 U.S. at 27. Officer Andrews testified as to specific and articulable
facts showing that he had a reasonable suspicion that Gray was armed and dangerous:
Gray jumped out of the vehicle and walked toward a clearly closed smoked shop, Officer
Andrews had to order Gray back to the car several times before he complied, Gray appeared
shaky, and his explanation for getting out of the car did not make sense. See United States

v. Calloway, 571 F. App’x 131, 136-37 (3d Cir. 2014). (ECF No. 90 at 19:5-20:12) Officer

-33-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 34 of 37

Andrews also knew from his prior interaction with Gray that he carried a concealed
firearm. (Id. at 20:13-23) Further, Officer Andrews did not just pat-down Gray but asked
him for consent to pat him down and Gray consented to the pat-down. (Id. at 20:18-24)

The Court finds that the earliest possible Rodriquez moment is Officer Andrews
asking the driver of the SUV to consent to a search of the vehicle. This request did not relate
to the traffic violation but was “a measure aimed at ‘detect[ing] evidence of ordinary
criminal wrongdoing.” Rodriguez, 575 U.S. at 355 (quoting Indianapolis v. Edmond, 531 U.S.
32, 40-41 (2000)); see Clark, 902 F.3d at 410 (noting that there is no de minimis exception to
Rodriguez and the brevity of the questioning is not relevant to the analysis). The Third
Circuit has not resolved how rigidly to apply Rodriguez. See Green, 897 F.3d at 180-81
(discussing approaches by other circuits as to how rigidly or leniently to interpret extending
the traffic stop).

Having identified the request to search the vehicle as the earliest possible Rodriguez
moment, the next question is whether the facts known to Officer Andrews at this moment
were sufficient to establish reasonable suspicion that criminal activity was afoot and to
justify prolonging the stop. See Green, 897 F.3d at 179. Even if the confidential informant’s
tip was insufficiently corroborated to rise to the level of reasonable suspicion, when

combined with Gray’s demeanor and actions during the traffic stop and Officer Andrews’s

-34-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 35 of 37

previous interactions with Gray, these combined factors were sufficient to rise to the level
of reasonable suspicion.

But even if there was still no reasonable suspicion, Officer Andrews asked for and
obtained consent from the driver to search the SUV. The time it took to ask the driver of
the SUV to search the vehicle could be construed as an extension of the traffic stop. Thus,
the traffic stop was extended merely the length of time it took for Officer Andrews to ask
for consent, to subsequently ask Gray for consent to search his bag, and to ask Gray what
was in the bag. Requiring reasonable suspicion to ask for consent to search would be an
extremely strict reading of Rodriguez and there is no indication that the Supreme Court
intended to bury such a sweeping holding within its opinion given that consent is a long-
standing exception to the requirement that an officer have reasonable suspicion. See United
States v. Bey, 911 F.3d 139, 147 (3d Cir. 2018) (noting that, once reasonable suspicion has
been dispelled, a brief extension violates the Fourth Amendment unless there is consent).
Accordingly, the Court finds that Officer Andrews asking for consent to search the SUV did
not unlawfully extend the traffic stop. See United States v. Williams, 808 F.3d 238, 246 (4th
Cir. 2015) (stating that “to extend the detention of a motorist beyond the time necessary to
accomplish a traffic stop’s purpose, the authorities must either possess reasonable suspicion
or receive the driver's consent” (citation and internal quotation marks omitted)); United
States v. Tuton, 893 F.3d 562, 567-68 (8th Cir. 2018) (stating that the Fourth Amendment does

not prohibit an officer from asking for consent to search and that an individual who

-35-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 36 of 37

consents to a search is by necessity also consenting to an extension of the traffic stop while
the search is conducted).

After the driver consented, the traffic stop was lawfully extended for Officer
Andrews to search the SUV. Officer Andrews discovered Gray’s bag, asked Gray for
consent to search the bag, and Gray consented to the search of his bag. Thus, the traffic
stop was similarly lawfully extended to search Gray’s bag. Accordingly, any extension of
the traffic stop beyond its traffic-based purpose was supported by both reasonable
suspicion and consent.

IV. Conclusion

For the foregoing reasons, the Court DENIES Defendant Anthony E. Gray’s Motion
to Suppress Evidence.

An appropriate order follows.

-36-
Case 3:18-cr-00023-KRG-KAP Document 112 Filed 05/06/21 Page 37 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
CRIMINAL NO. 3:18-23

)

)

)

) JUDGE KIM R. GIBSON
ANTHONY E. GRAY, )
)
)

Defendant.

se
wtb PY
f. Fi

AND NOW, this _ {0 _ day of May, 2021, wpon consideration of Defendant
Anthony E. Gray’s Motion to Suppress Evidence (ECF No. 70), and for the reasons set forth
in the accompanying Memorandum Opinion, IT Is HEREBY ORDERED that Defendant's

Motion is DENIED.

BY THE COURT:

   

Peds,
ar a re

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 
